Citation Nr: 0116070	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-14 797	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a timely notice of disagreement was filed with 
respect to a claim of entitlement to waiver of recovery of an 
overpayment of pension benefits in the amount of $2,400.

2.  Whether a request for waiver of recovery of an 
overpayment of pension benefits in the amount of $8,400 was 
timely filed. 

3.  Whether a request for waiver of recovery of an 
overpayment of pension benefits in the amount of $669 was 
timely filed.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to June 
1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Committee on 
Waivers and Compromises (CWC) in St. Petersburg, Florida and 
the CWC in St. Paul, Minnesota, which denied the benefits 
sought. 

Although only a single issue of overpayment was certified for 
appeal, upon close inspection of the claims file the Board 
has determined that the issues are more appropriately 
addressed as several discrete overpayments.  Consequently, 
the issues on appeal have been restyled as set forth on the 
first page of this decision. 

In June 1997, the RO in St. Petersburg notified the veteran 
that he had an additional overpayment in pension benefits 
resulting from payment in the amount of $2,500 from Seminole 
Bingo.  The veteran disputed the overpayment and requested a 
waiver in letters date stamp received July 1997 and in 
November 1997.  A determination by the Committee on Waivers 
and Compromises (CWC) with respect to that particular 
overpayment is not of record.  Accordingly, the matter is 
referred to the CWC in St. Petersburg, Florida for 
disposition as appropriate.

The issues pertaining to whether the veteran interposed 
timely requests for waiver as to overpayments of $8,400 and 
$669 will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The CWC of St. Petersburg, Florida issued an October 1997 
determination denying a waiver of overpayment of pension 
benefits in the amount of $2,400, and the veteran submitted 
an undated letter disputing the denial of waiver.  

2.  The undated letter submitted by the veteran disputing the 
waiver of denial constituted a notice of disagreement, and 
the record is insufficient to support a conclusion that the 
undated letter was untimely.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, a 
notice of disagreement was timely as to an October 1997 
determination denying a waiver of overpayment of pension 
benefits in the amount of $2,400.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 20.201, 
20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

At this stage, there is no suggestion that there are any 
additional records pertaining to whether a timely notice of 
disagreement was filed with respect to a claim of entitlement 
to waiver of recovery of an overpayment of pension benefits 
in the amount of $2,400.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  In short, the Board concludes that, to the extent of 
whether a timely notice of disagreement was filed, the duty 
to assist has been satisfied, and the Board will proceed with 
appellate disposition on the merits of that matter.  

In May 1997, the RO in St. Petersburg, Florida [hereinafter 
"Florida RO"] notified the veteran that he had received an 
overpayment in pension benefits resulting from a payment in 
the amount of $2,400 from the Monarch Life Insurance Company 
[hereinafter "Monarch"].  In July 1997, the veteran 
requested a waiver of overpayments.  Also in July 1997, the 
veteran submitted a financial status report indicating that 
he received $200 per month from Monarch as an annuity.  In 
October 1997, the Committee on Waivers and Compromises (CWC) 
seems to have regarded the payments from Monarch as a single 
lump-sum payment and denied the request for waiver, 
indicating a total amount of indebtedness of $2,400.  The CWC 
only considered the income from Monarch in that 
determination.  

In the claims file, the Board located an original letter from 
the veteran sandwiched between photostatic copies of records 
received from the Debt Management Center (DMC) in Fort 
Snelling, Minnesota.  The latter records pertain to 
certification of the first demand letter of June 19, 1997.  
The photostatic copies received from the DMC were date stamp 
received by the Florida RO in September 1999.  However, that 
original correspondence from the veteran was neither dated by 
its author nor marked with a date stamp.  

The substance of that original correspondence from the 
veteran, in the opinion of the Board, would be adequate to 
constitute a notice of disagreement as to the October 1997 
decision by the CWC.  However, the timeliness of receipt of 
such letter was apparently not considered by the RO.  The 
only statement of the case issued in the context of this 
appeal was issued in May 2000 and did not address waiver of 
the 1994 payments from Monarch.

Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing, and, if not, whether the veteran would 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Although the RO has not yet addressed the 
question of whether the aforesaid correspondence was timely 
or not, in light of the Board's following determination, the 
Board perceives no prejudice to the veteran in its 
adjudication of this matter.  

Appellate review is initiated by the filing of a NOD with an 
adjudicative decision, which, if not filed within one year 
from the date of mailing of notice of the adverse decision, 
the underlying decision "shall become final and the claim 
will not thereafter be reopened or allowed," except as 
otherwise provided in applicable statutes and regulations.  
38 U.S.C. § 7105(a),(b)(1),(c); 38 C.F.R. § 20.201; Prenzler 
v. Derwinski, 928 F.2d 392, 394 (Fed. Cir. 1991).

In September 1998, the DMC informed the veteran that to 
continue appellate pursuit of that matter it would be 
necessary for him to submit what in essence was a notice of 
disagreement as to the $2,400 debt; such a submission was 
noted as due by October 8, 1998.  The subject correspondence 
from the veteran was apparently directed to the DMC and 
forwarded to the CWC along with a copy of other records; the 
entire package was evidently received by the RO in September 
1999.  There was no notation that the letter from the veteran 
was untimely.  Inasmuch as the subject correspondence was 
forwarded by the DMC, it is reasonable to assume that they 
received the document much earlier than September 1999, the 
date when their package was received by the Florida RO.  The 
Board, resolving all reasonable doubt in favor of the veteran 
determines that the veteran's undated letter was filed within 
one year after the October 1997 decision by the CWC and 
before October 8, 1998. 

Inasmuch as it has been determined that a timely notice of 
disagreement was received as to the $2,400 overpayment and a 
statement of the case has not been promulgated as to that 
claim, the matter is necessarily remanded to the RO for 
issuance of a Statement of the Case and further proceedings 
in accordance with Manlincon v. West, 12 Vet App 238 (1999). 

The veteran is hereby advised that he must submit a VA Form 9 
or substantive appeal within 60 days after issuance of the 
SOC in order to obtain appellate consideration of this issue.


ORDER

A timely notice of disagreement was received as to a October 
1997 determination denying a waiver of overpayment of pension 
benefits in the amount of $2,400, and, to this extent the 
appeal is granted.


REMAND

Statement of the Case

The RO has not issued a statement of the case on the issue 
pertaining to the CWC's October 1997 determination denying a 
waiver of overpayment of pension benefits in the amount of 
$2,400.  Where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Timeliness of Waiver Requests

On April 13, 1999, the CWC from St. Paul, Minnesota issued a 
denial of waiver of indebtedness in the amount of $9,069 due 
to untimeliness of the request; it noted that the original 
debt was $2,400, which amount has been blocked out with an 
"X".  The decision references dates of discovery of July 
1998 and August 1998.  The notice to the veteran as to that 
determination, however, was dated on the day before the 
actual determination, April 12, 1999, and references a denial 
of waiver of indebtedness of $2,400 because the requests were 
not received within 180 days of the notices of indebtedness.  
The denial of waiver was certified for appeal by the RO in 
St. Petersburg, Florida.

On July 24, 1998, the veteran was advised of overpayments for 
the period from February 1995 through December 1997, 
principally deriving from annuities from Monarch for that 
period.  The veteran was to be informed of the amount of 
overpayment on subsequent correspondence from the DMC.  

The veteran was awarded Social Security benefits pursuant to 
a May 21, 1998 award from that agency.  The veteran promptly 
submitted copies of his award letters, which were date 
stamped received by the Florida RO on June 1, 1998.  On 
August 12, 1998, the veteran was informed that his pension 
benefits were to be reduced to reflect receipt of Social 
Security benefits.  

A letter from the DMC in Fort Snelling, Minnesota to the 
veteran, dated in September 1998, indicates that 
correspondence dated on July 29, 1998, referring to a debt 
increase of $8,400, and August 18, 1998, referring to an 
additional debt increase of $669, was sent.  The May 2000 
Statement of the Case, likewise, references the July 29, 1998 
and August 18, 1998 correspondence along with an indication 
that such correspondence contained advice outlining that the 
veteran had 180 days respectively within which to request 
waivers.  However, copies of the respective original notices 
are not of record.

In this case, the notices of indebtedness are not contained 
in the claims file and are not part of the record on appeal.  
The Board feels that because of the complexity of the matters 
at issue, the somewhat conflicting evidence of record and in 
order to fairly resolve this appeal, a copy of the notice of 
indebtedness or information indicating that it was actually 
sent is needed.  

The Board notes that in a decision where timeliness of the 
waiver request is at issue, the DMC of the VBA will provide 
verification of the date on which the initial notice of 
indebtedness and the right to request waiver were dispatched 
to the debtor.  The DMC will provide verification in the form 
of a signed, written certification from DMC management 
identifying the date of dispatch of the notice.  The DMC will 
also provide a printout of the screen from the Centralized 
Accounts Receivable Online System (CAROLS) that indicates 
that date of dispatch of the DMC's  initial notice to the 
debtor.  A statement that explains the details of the screen 
will accompany the screen printout.  In addition, the DMC 
will provide a copy of the type of the form letter sent to 
the debtor.  Finally, the DMC will also provide a copy of any 
correspondence received from the debtor in response to the 
initial notice of indebtedness and the right to request 
waiver.  These will be made a part of the  permanent record.  
OF Bulletin 99.GC1.04 (May 14, 1999).  These documents have 
not been obtained and associated with the claims folder.

The Board observes that in September 1999 the Florida RO 
received copies of documents from the DMC pertaining to the 
timeliness of the waiver request associated with the 1994 
payments from Monarch.  That package of documents indicated 
that the notice of indebtedness was issued in June 1997; 
whereas, the indebtedness at issue in the context of the 
current appeal was not noted until more than a year 
thereafter.  The timeliness of the waiver request associated 
with the June 1997 notice is not at all in dispute.  In fact, 
the CWC in St. Petersburg, Florida issued a merits 
determination as to the 1994 indebtedness in October 1997.  
Rather the timeliness of requests for waiver pertaining to 
those overpayment notices issued on July 20, 1998 
(overpayment of $8,400) and August 18, 1998 (overpayment of 
$669) are respectively original overpayments at issue at this 
juncture. 

Moreover, it is plain that there are separate files 
maintained in Minnesota, either by the DMC and/or (based on 
the April 13, 1999 Decision on Waiver of Indebtedness) the 
CWC in St. Paul.  The Board is not satisfied that all 
relevant records have been incorporated with the claims file 
that was maintained by the RO in St. Petersburg, Florida.

To ensure that VA has afforded due process to the appellant, 
the case is REMANDED to the RO for the following development:  

1.  The RO should contact the Debt 
Management Center of VBA and request  
those items listed above pursuant to the 
July 1998 notice of overpayment and the 
August 1998 notice of overpayment 
respectively and the evidence should be 
associated with the claims folder 
pursuant to OF Bulletin 99.GC1.04 (May 
14, 1999).  

2.  The CWC in St. Paul Minnesota should 
be contacted and requested to forward 
copies of any and all documents in its 
possession pertaining to the July 1998 
notice of overpayment and the August 1998 
notice of overpayment respectively to the 
RO in St. Petersburg, Florida.  

3.  The RO should issue a statement of 
the case to the veteran and any 
representative addressing the issue of 
entitlement to waiver of recovery of an 
overpayment of pension benefits in the 
amount of $2,400.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the other 
issues in appellate status.

If the determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

However, the issue of entitlement to 
waiver of recovery of an overpayment of 
pension benefits in the amount of $2,400 
should not be certified to the Board 
unless all applicable appellate 
procedures are followed, including the 
completion of the appeal.

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 


